Exhibit 10.1

August 15, 2007

In light of the recently completed private placement, Corgenix Medical
Corporation and Barron Partners L.P. have discussed the application of the
anti-dilution mechanisms in the Preferred Stock Purchase Agreement, Certificate
of Designations, and Warrants executed in the series A Preferred Stock private
placement dated December 28, 2005.

For adequate consideration, the receipt and sufficiency of which is hereby
acknowledged, we agree as follows:

1.                                       As a result of the recently completed
private placement of 2,900,000 shares of common stock at a sale price of
$0.25/share, and the issuance of 2,900,000 common stock purchase warrants, the
new Conversion Ratio is currently 3.22580645161, subject to further adjustment
in the future upon further dilutive issuances of equity by Corgenix.

2.                                       The parties agree that the new
Conversion Value (as defined in the Certificate of Designations and in the
Preferred Stock Purchase Agreement) equals $0.31, subject to future adjustment
as provided therein.  The reference to $0.35 in Section 6.13 of the Preferred
Stock Purchase Agreement is hereby replaced with $0.31.

3.                                       The parties agree that the penultimate
sentence of Section 7(d) of the Amended and Restated Certificate of Designations
of Preferences, Rights and Limitations of Series A Convertible Preferred Stock
is deleted and replaced with the following:

“The Conversion Ratio in effect immediately prior to such issuance will be
adjusted to a new Conversion Ratio calculated by multiplying the prior
Conversion Ratio by a fraction:

The numerator of which is:

Number Of Shares Of Common Stock Actually Issued and Outstanding Immediately
Prior to New Offering + Number of Shares of Common Stock Issuable Upon The
Exercise Or Conversion Of All Options, Warrants And Convertible Securities Prior
to New Offering + Number of Shares of Common Stock Issued in New Offering +
Number of New Shares of Common Stock Issuable Upon Exercise or Conversion of
Derivative Securities in New Offering + New Shares Issuable to RAM Investors
After Application of Their Anti-Dilution Mechanism As a Result of New Offering

And the denominator of which is:

Number Of Shares Of Common Stock Actually Issued and Outstanding Immediately
Prior to New Offering + Number of Shares of Common Stock Issuable Upon The
Exercise Or Conversion Of All Other Options, Warrants And Other Convertible
Securities Prior to New Offering”


--------------------------------------------------------------------------------


4.                                       Corgenix will re-process Barron’s
August 14, 2007 conversion at the new Conversion Ratio, 3.22580645161.

Corgenix Medical Corporation

 

Barron Partners LP

 

 

 

 

 

 

By:

 

 

By:

Barron Capital Advisors, LLC,

 

Douglass T. Simpson

 

 

its General Partner

 

Chief Executive Officer

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Andrew Barron Worden

 

 

 

 

 

President

 

2


--------------------------------------------------------------------------------